           Case 4:20-cr-00606-DCB-MSA Document 11 Filed 03/12/20 Page 1 of 2



 1   DAVID G. ALVAREZ
     PO Box 86686
 2   Tucson, Arizona 85754-6686.
     dgalvarez.law@gmail.com
 3   Telephone: (520) 490-1330
     Arizona State Bar No. 006288
 4   Attorney for Defendant
 5                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA
 6
     United States of America,                 )       CR-20-00606-TUC-DCB-MSA
 7                                             )
                          Plaintiff,           )       Motion To Continue
 8                                             )       Plea Deadline and
            v.                                 )       Trial Dates
 9                                             )
     Siriaco Florencio De Leon-Vasquez,         )
10                                     )               (First Request)
                      Defendant.       )
11   _________________________________ )
12      It is expected that excludable delay under Title 18, United States Code, §
13   3161(h)(7)(A) will occur as a result of this motion or an order based thereon.
14      The Defendant through counsel, requests a 30-day continuance of the plea deadline
15
     currently set for April 3, 2020, and the current trial date scheduled for April 21, 2020.
16
     This request is based upon the need for reasonable time to effectively prepare for trial
17
     taking into account the exercise of due diligence under Title 18, United States Code,
18
19   §3161 (h)(7)(B)(iv). Defense counsel avows that due diligence has been made to prepare

20   this case for trial. Counsel further avows that this request is not made for the purpose of
21   delay. This request for continuance is made for the following reasons:
22                 1. Defense counsel needed additional time to set a change of
23                    plea hearing which is now reserved for April 7, 2020, pending
                      an order continuing the current trial and plea deadline dates.
24                   the case with the defendant.
25
                   2. Assistant U.S. Attorney, Ann L DeMarais ,
26                    has no objection to this request
27
28
           Case 4:20-cr-00606-DCB-MSA Document 11 Filed 03/12/20 Page 2 of 2



 1
                 RESPECTFULLY SUBMITTED:                    March 12, 2020 .
 2
 3                                                           DAVID G. ALVAREZ
 4                                                           s/ David G. Alvarez
 5                                                           DAVID G. ALVAREZ
                                                             Attorney for Defendant
 6
 7       I hereby certify that I electronically transmitted the attached document to the Clerk’s
     Office using the CM/ECF System for filing and transmittal of a Notice of Electronic filing
 8   to the following CM/ECF registrant:
 9
     Ann L DeMarais, Assistant United States Attorney
10   United States Attorney's Office
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
